DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claims 11-12 and 15 under 35 USC 102(a)(1) and 13-14 under 35 USC 103, Applicant's arguments filed 01/27/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0037338 A1) in view of Huang (US 2015/0109049 A1). 
Regarding claim 11, Chen teaches a pulse stretcher comprising: 
a delay element (Fig. 2, 61 and the inverters at the inputs of 61) that receives an input data signal at an input node (Fig. 2, STBL) and provides a delayed input data signal at an output node (Fig. 2, output of 61); and 
a multiplexer (Fig. 2, 60) that receives the input data signal from the input node of the delay element (Fig. 2, STBL), receives the delayed input data signal from the output node of the delay element (Fig. 2, output of 61 input to 60), and selectively provides the input data signal or the delayed input data signal as output (Fig. 2, RESETB, 59) to a latch (Fig. 2, sequential logic element 12) based on an enable signal (Fig. 2, PD[0]).
However, Chen does not explicitly teach the delay element has an inverter and a resistor coupled in series between the input node and the output node and wherein the delay element has a capacitor coupled to the output node.
Huang teaches a delay element has an inverter (Fig. 1, 120) and a resistor (Fig. 1, 101) coupled in series between the input node (Fig. 1, S0) and the output node (Fig. 1, S5) and wherein the delay element has a capacitor coupled to the output node (Fig. 1, 102 coupled to S5 via 103, 130 and 140).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Huang to the teachings of Huang, [0011]). 
Regarding claim 12, all the limitations of claim 11 are taught by Chen in view of Huang.
Chen further teaches the pulse stretcher wherein: 
the multiplexer has a first input coupled to the input node (Fig. 2, STBL), a second input coupled to the output node (Fig. 2, output of 61 input to 60), and a single output (Fig. 2, RESETB), and the enable signal is used as a multiplexer selection signal that selectively passes the input data signal from the first input to the single output or that selectively passes the delayed input data signal from the second input to the single output (Fig. 2, 60, STBL, PD[0]).
Regarding claim 13, all the limitations of claim 11 are taught by Chen in view of Huang.
Chen in view of Huang further teaches the pulse stretcher wherein:
the capacitor is coupled between the output node and a ground node (Huang, Fig. 1, 102 coupled between S5 and Ground), and 
the delay element refers to resistor-capacitor (RC) circuitry (Huang, Fig. 1, 101 and 102) that receives the input data signal at the input node (Huang, Fig. 1, S0 which would correspond to STBL, Fig. 2 of Chen), delays the input data signal (Huang, Fig. 1, S5), and provides the delayed input data signal to the multiplexor at the output node (Huang, Fig. 1, S5 which would correspond to the output of the delay element which is input to 60 of Fig. 2 of Chen).
Regarding claim 14, all the limitations of claim 11 are taught by Chen in view of Huang.

Regarding claim 15, all the limitations of claim 11 are taught by Chen in view of Huang.
Chen further teaches the pulse stretcher wherein the latch (Fig. 2, 12, NODE1) is configured to receive a write clock signal (Fig. 2, CLK), receive a delayed write clock signal (Fig. 2, output of 24), and provide a column enable signal (Figs. 1 and 2, DEC_EN) based on the write clock signal, the delayed write clock signal, and the delayed input data signal.
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed. Specifically, the independent claims 1 and 16 are allowed over the prior arts. The dependent claims 2-10 are allowed due to their dependencies to the said independent claim 1. The dependent claims 17-20 are allowed due to their dependencies to the said independent claim 16.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest a device comprising pulse stretching circuitry that provides the delayed input data signal to the column multiplexer circuitry based on an input data signal and an enable signal, wherein the input data signal has a first pulse width, and the delayed input data signal has a second pulse width that is at least greater than the first pulse width, in combination with the other limitations of the claim.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 16 is allowed under the same rationale as claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.